Citation Nr: 0500560	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back problem.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and denied the veteran's 
claims for service connection for back problems, right knee 
strain, and PTSD.  The RO's decision to reopen, however, is 
not binding on the Board.  The Board must make an independent 
determination of whether the new and material evidence 
requirement has been met, regardless of whether the RO 
adjudicated the claim on the merits.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board has therefore rephrased the issues as reflected above.

This decision reopens the veteran's claims.  The issues of 
service connection for back problems, right knee strain and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for back problems, right knee strain 
and PTSD was denied in a September 1999 RO decision; the 
veteran did not submit a timely substantive appeal in 
response to a statement of the case, and the decision became 
final.  

2.  The evidence received subsequent to the September 1999 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the appellant's 
claims for service connection for back problems, right knee 
strain and PTSD. 


CONCLUSIONS OF LAW

1.  The September 1999 RO decision that denied service 
connection for back problems, right knee strain and PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received, since the 
September 1999 decision of the RO, to reopen the claims of 
entitlement to service connection for back problems, right 
knee strain, and PTSD.  38 U.S.C.A. 5108 (West 2002); 38 
C.F.R. 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the appellant is not prejudiced by any failure of VA to 
provide complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claims, as 
this decision results in a grant of that portion of the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Decision to Reopen the Claims

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a September 1999 rating decision, the RO denied service 
connection for a back problem, right knee strain and PTSD.  
The veteran had been scheduled for VA examinations, but did 
not report for the examinations.  The claims were denied, in 
part, because the evidence did not show diagnoses of these 
disabilities.  The veteran was notified of this decision in a 
letter dated also in September 1999.  In December 1999, the 
veteran filed a notice of disagreement.  In December 1999, a 
statement of the case (SOC) was issued, and the veteran was 
informed that to continue his appeal, he would need to file a 
formal appeal by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals.  The Form 9 informed 
the veteran that the substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b)(2003).  

In January 2000, the veteran wrote VA with a change of 
address, indicating that he had received the December 1999 
letter.  The VA Form 9 was submitted in October 2000.  This 
was more than 60 days from the date the December 1999 SOC was 
mailed, and more than one year following notification of the 
September 1999 rating decision.  The appeal of the September 
1999 rating decision was not properly perfected, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

The RO accepted the October 2000 Form 9, and the medical 
evidence submitted with the form, as a claim to reopen.  VA 
examinations were afforded the veteran in April 2003.  These 
examinations show diagnoses relating to the veteran's right 
knee, back, and psychiatric condition, and generally relating 
these disorders to service.  This is new evidence because it 
was not before the RO at the time of the September 1999 
rating decision.  This is also material because it addresses 
the question of the existence of right knee and back 
disabilities, as well as whether the veteran has PTSD.  As 
such, the evidence is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the 
appellant's claims for service connection for back problems, 
right knee strain and PTSD, and the claims for service 
connection are reopened.



ORDER

New and material evidence sufficient to warrant reopening the 
claim of entitlement to service connection for back problems, 
right knee strain, and PTSD has been submitted and the claims 
are reopened.


REMAND

Although the claims are reopened, additional development is 
necessary before the Board may consider the issues on the 
merits.  With regard to the claim for PTSD, an April 2004 VA 
fee basis examination shows a diagnosis of subclinical 
subsyndromal post-traumatic stress disorder, Vietnam combat 
related.  Service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD, (2) medical evidence establishing a 
link between current symptoms and an in-service stressor, and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed in-service stressor.  The veteran 
was awarded the combat infantry badge, and his combat related 
stressors are therefore accepted as established.  However, a 
diagnosis of PTSD related to these established stressors must 
still be shown.  

A diagnosis of PTSD which does not conform to DSM-IV, or is 
not supported by the findings on the examination report, must 
be returned to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).  It is unclear whether the diagnosis 
conforms to DSM-IV, as the April 2004 report is incomplete 
and contains only a sentence fragment regarding whether the 
veteran meets the DSM-IV diagnostic criteria for PTSD.  The 
report must be returned to the examiner, and this question 
answered.

In response to the veteran's request for representation, VA 
forwarded a list of organizations authorized by the Secretary 
to represent veteran before VA.  The veteran selected the 
Vietnam Era Veterans Association (VEVA) and completed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative in January 2003.  The RO copied 
VEVA in all correspondence with the veteran.  On more than 
one occasion, the veteran has requested help with his claim, 
and filling out forms, stating that at times he did not fully 
understand the forms.  In November 2003, the veteran stated 
that VEVA had never contacted him and he still needed help 
with his claim forms.  The veteran should be given the 
opportunity to select another representative.

Accordingly, this case is REMANDED for the following:

1.  Return the report of psychiatric 
examination to the examiner who conducted 
the April 2003 psychiatric examination of 
the veteran.  Obtain clarification of the 
diagnosis, noting that the report appears 
incomplete.  The examiner should state 
whether the veteran's symptoms do or do 
not meet the DSM-IV diagnostic criteria 
for a diagnosis of PTSD.

2.  Contact the veteran and give him the 
opportunity to select another 
representative to assist him with his 
claims.

3.  Thereafter, complete any additional 
development, readjudicate the claims, 
prepare a supplemental statement of the 
case, and return the claims file to the 
Board, as necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


